Where a written instrument contains a clause reciting the object or intention of the parties, such clause is obviously designed to prevail over contradictory or ambiguous statements elsewhere in the document. Woods v. Company, 5 N.H. 467, 473. *Page 219 
If the declaration of intention in the contract here involved, with its reference to "other property," is thus considered, the only reasonable inference to be drawn from the language of the contract as a whole is that the plaintiff, in return for the right to take water from Parsons brook and to maintain a pipe line across "the Parsons land," covenants to supply water to the house in which the defendant and his wife reside "free of charge to the said Parsons."
It should be noted that this is not a case where an unforeseen situation has arisen since the execution of the contract. Tenants were occupying a part of the premises at the time the contract was entered into, and it is significant that while the recital of intention expressly excludes "other property," no reference to the tenants is there made.
In accordance with the stipulation of the parties, the order is
Judgment for the defendants.